FILED
                             NOT FOR PUBLICATION                            AUG 02 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                          No. 12-10166

                Plaintiff - Appellee,              D.C. No. 4:11-cr-04035-JGZ

  v.
                                                   MEMORANDUM *
AGUSTIN ACEVEDO-VAZQUEZ,

                Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                      David S. Doty, District Judge, Presiding **

                               Submitted July 24, 2013 ***

Before:         ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Agustin Acevedo-Vazquez appeals from the district court’s judgment and

challenges his guilty-plea conviction and 37-month sentence for reentry after



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable David S. Doty, Senior United States District
Judge for the District of Minnesota, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
deportation, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386

U.S. 738 (1967), Acevedo-Vazquez’s counsel has filed a brief stating that there are

no grounds for relief, along with a motion to withdraw as counsel of record. We

have provided Acevedo-Vazquez the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Acevedo-Vazquez has waived his right to appeal his conviction and

sentence. Our independent review of the record pursuant to Penson v. Ohio, 488

U.S. 75, 80 (1988), discloses no arguable issue as to the validity of the waiver. See

United States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly

dismiss the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                    12-10166